DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 120 as follows:
Applicant states that this application is a continuation or divisional application of the prior-filed application. A continuation or divisional application cannot include new matter. Applicant is required to delete the benefit claim or change the relationship (continuation or divisional application) to continuation-in-part because this application contains the following matter not disclosed in the prior-filed application:
Particularly, neither of the prior-filed applications of US Application No. 16/437289 and US Provisional No. 62/683116 teach the features of:
Claim 9 related to “wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the global reference frame or the field reference frame by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data.”;
Claim 23 related to “wherein the spin direction of said body in the global reference frame or in the field reference frame is determined by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data.”;
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original non-provisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)
The disclosure of the prior-filed applications, US Application No. 16/437289 and US Provisional No. 62/683116, fail to provide adequate support or enablement in the manner provided by 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, first paragraph for one or more claims of this application.
Particularly, neither of the prior-filed applications of US Application No. 16/437289 and US Provisional No. 62/683116 provide adequate support for:
Claim 9 related to “wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the global reference frame or the field reference frame by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data.”;
Claim 23 related to “wherein the spin direction of said body in the global reference frame or in the field reference frame is determined by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data.”;
Accordingly, claim 9 and 23 is not entitled to the benefit of the prior application.

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: 
The claim amendments filed on 8/9/21 is filed on the same date as this application.  Assuming this application should be treated as a continuation-in-part (see above for changing the status of the application to a continuation-in-part), the claims as filed in the original specification are part of the disclosure and therefore, if an application as originally filed contains a claim disclosing material not disclosed in the remainder of the specification, the applicant may amend the specification to include the claimed subject matter. In re Benno, 768 F.2d 1340, 226 USPQ 683 (Fed. Cir. 1985). See MPEP 2163.06 for details.
The claimed subject matter of Claim 9 related to “wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the global reference frame or the field reference frame by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data” and Claim 23 related to “wherein the spin direction of said body in the global reference frame or in the field reference frame is determined by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data” lacks antecedent basis within the specification.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the features pertaining to “wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the global reference frame or the field reference frame by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data” of Claim 9 and “wherein the spin direction of said body in the global reference frame or in the field reference frame is determined by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data” of Claim 23 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 and 12-16 of the instant application No. 17/397565 are rejected on the ground of nonstatutory double patenting as being unpatentable over Claims 1-10 of U.S. Patent No. 11,083,951. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matters as it relates to the system of Claims 1-3 and 12-16 of the instant application No. 17/397565 are encompassed within the subject matters as it relates to the system of Claims 1-10 of U.S. Patent No. 11,083,951.
The following is an example of claim correspondence to illustrate the similarities and/or overlapping subject matter. 
U.S. Patent No. 11,083,951
Copending Application 17/397565
Claim 1:  A system for determining a spin rate and spin axis orientation of a 
body in motion, said system comprising:

an electronics circuit that is located in said body, said electronics circuit determining a rotation matrix that relates a reference frame of said body to a global reference frame whereby data defining the reference frame of said body is transformed to global frame data that defines said global reference frame, said electronics circuit including;  


an inertial measurement unit (IMU) that generates IMU data in accordance with 
the motion of said body relative to a starting location and an ending location;  

a spin sensor module that generates spin sensor data in accordance with rotation of said body relative to a reference frame;  

at least one microcontroller that manages and executes acquisition of the IMU data and the spin sensor data computations based on the IMU data and the spin sensor data, and power management and communication processes associated with the IMU data and the spin sensor data;  

a data storage module for storing data from said spin sensor or said at least one microcontroller;  


a wireless communication module that receives instruction data from a remote device and that sends said spin sensor data or data from said at least one microcontroller to a computing device;  


a battery that supplies electrical power for said microcontroller and said wireless communication module;  and 

a processing device that communicates with said wireless communication module, said processing device processing data from said electronics circuit to display the spin rate of said body, wherein said electronics circuit alone or said processing device alone or said electronics circuit in combination with said processing device determine the spin rate of said body, and wherein the spin rate of said body is reconstructed from said spin sensor data that is segmented according to said IMU data and from said global frame data, and wherein said electronics circuit determines 
selected events of the motion of said body according to said IMU data and wherein said spin sensor data is segmented according to said IMU data such that said system reconstructs a pitch motion according to said IMU data. 

Claim 1:  A system for determining a spin rate and spin axis orientation of a body in motion, said system comprising: 

an electronics circuit that is located in said body, wherein said electronics circuit collects and processes data defining a reference frame of said body and data defining a global reference frame, said electronics circuit including; 





an inertial measurement unit that generates IMU data in accordance with the motion of said body; 


a spin sensor module that generates spin sensor data in accordance with rotation of said body relative to a reference frame; 

one or more microcontrollers that manage and execute data acquisition, power management, and communication processes associated with the IMU data and the spin sensor module data; 



a data storage module for storing data from said spin sensor module or said at least one microcontroller or at least one IMU; 

a wireless communication module that is in communication with a processing device and that sends said spin sensor data or data from said at least one microcontroller, or data from said at least one IMU; 

a battery that supplies electrical power for said at least one microcontroller and said wireless communication module; and 

a processing device that communicates with said wireless communication module, said processing device processing data from said electronics circuit to display the spin rate of said body, wherein said electronics circuit alone or said processing device alone or said electronics circuit in combination with said processing device determine the spin rate of said body, and wherein the spin rate of said body is determined from said spin sensor data that is segmented according to said IMU data, and wherein said electronics circuit determines selected events of the motion of said body according to said IMU data and wherein said spin sensor data is segmented according to said IMU data.


Claim Objections
Claim 15 is objected to because of the following informalities:  
Claim 15 is dependent upon Claim 13; however, such dependency is in error.  Claim 15 suggests “wherein each of said independent magnetometer sensors”, which corresponds to the sensors introduced in Claim 14; therefore, it appears that Claim 15 was intended to be dependent upon Claim 14. 
 Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
It is noted that the current application is a continuation. Assuming this application should be treated as a continuation, claims 9 and 23 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.
In regards to Claims 9, the specification fails to teach “wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the global reference frame or the field reference frame by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data”.
In regards to Claim 23, the specification fails to teach “wherein the spin direction of said body in the global reference frame or in the field reference frame is determined by transforming spin direction from the sensor frame using a rotation matrix calculated from gyroscope data”.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-18 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "said at least one microcontroller" in lines 13-14, 16, 18; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 9 recites the limitation "the field " in line 2 and “the sensor frame” in line 3; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 10 recites the limitation "the sensor reference" in line 2; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 11 recites the limitation "the sensor reference" in line 2; however, there is insufficient antecedent basis for this limitation in the claim.
Claim 15 recites the limitation “said independent magnetometer sensors” in line 1; however, there is insufficient antecedent basis for this limitation in the claim.  
Claims 2-18 inherent the deficiencies of Claim 1 from which they depend and are herein rejection due to such deficiencies.
Claim 23 recites the limitation "the field " in line 2 and “the sensor frame” in lines 2-3; however, there is insufficient antecedent basis for this limitation in the claim.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-8 and 11-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810), and in further view of Rankin (US 2019/0258905).
Claim 1:  Greenwalt teaches a system for determining the spin rate and spin axis orientation of a body in motion, said system comprising: an electronics circuit (118) that is located in said body, said electronics circuit including; an inertial measurement unit (IMU)(132) that generates IMU data in accordance with the motion of said body (relative to a starting location and an ending location)(¶ 43, 49, 65-68, 117 – IMU data is generated via signals received from accelerometers (IMUs) located within the body); a spin sensor module (130) that generates spin sensor data in accordance with rotation of said body relative to a reference frame (¶ 42 – gyroscope detects rotation relative to a reference frame or axis); one or more microcontroller(s) (136) that manages and executes data acquisition (acquisition of the IMU data and the spin sensor data, computation based on the IMU data and the spin sensor data) and communication processes associated with the IMU data and the spin sensor data (¶ 45, 72-73, 78-79, 118-119); a data storage module (134) for storing data from said spin sensor module or said one or more microcontroller(s) (¶ 44, 49, 71, 115); a wireless communication module (138) that is in communication with a processing device (receives instruction data from a remote device) and that sends spin sensor data or data from said one or more microcontroller(s) or data from said at least on IMU  to a computer device (¶ 46, 55, 76-78); a battery (140) that supplies electrical power for said one or more microcontroller(s) and said wireless communication module (¶ 47); and a processing device that communicates with said wireless communication module, said processing device processing data from said electronics circuit to display the spin rate of said body (Figs. 2, 7, 10, ¶ 81, 102, 105-106).  Additionally, Greenwalt teaches wherein said electronics circuit alone or said processing device alone or said electronics circuit in combination with said processing device determine the spin rate of said body (¶ 45, 72-73, 78-79, 96-97).
	Greenwalt teaches the above, but lacks explicitly suggesting the one or more microcontroller(s) managing and/or executes power management.  However, an analogous art of Thornton teaches a similarly structure system wherein the processor or microcontroller of the body is configured to manage and execute power management (¶ 53-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the microcontroller of Greenwalt with the power management means of Thornton to provide more power efficient system.  Such a modification a modification being beneficial from a power consumption standpoint and can improve battery longevity (Thornton - ¶ 53).
	Greenwalt in view of Thorton teaches the above, but lacks explicitly suggesting wherein said electronics circuit determines selected events of the motion of said body according to said IMU data and wherein said spin sensor data is segmented according to said IMU data.  However, an analogous art of Thurman teaches a similarly structured system (applicable to sports including baseball (¶ 81, 127) wherein said electronics circuit (¶ 151) determines selected events of the motion of said body according to said IMU data (acceleration data received from accelerometers (IMUs with body))(Figs. 32-33 (illustrates the circuit being within the body), ¶ 145-154, emphasis on ¶ 152-154) and wherein spin sensor data (¶ 92, 128, 146, gyroscopes within body used to detect the spin or rotation of the body) is segmented according to said IMU data (Figs. 40-41, ¶ 165-167).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thorton with the events determining means and segmented means of Thurman to allow persons of interest to monitor and improve their performance in a sport (Thurman - ¶ 2, 115, 227).  Such a modification provides means of monitoring/evaluate performance data pertaining to events of a sporting activity performed by a user.
	Greenwalt in view of Thornton in view of Thurman teaches the above, but lacks explicitly suggesting wherein said electronics circuit collects and processes data defining a reference frame of said body and data defining a global reference frame.  However, an analogous art of Rankin teaches a similarly structured system, wherein said electronic circuit (Fig. 1, ¶ 29-31) collects and processes data defining a reference frame of said body (object frame of reference) and data defining a global reference frame (earth frame)(Figs. 1-2, ¶ 32-37).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman with reference and global frame means of Rankin to provide a low cost, easily implemented means of measuring actions of an athlete that can provide immediate feedback regarding the actions and how they can be improved (Rankin - ¶ 3, 23) with substantial transparency to the athlete e.g. having no adverse impact on the performance of the athlete (Rankin - ¶ 24).
Claim 2:  Greenwalt teaches the spin rate of said body is determined by said electronics circuit (¶ 45, 72-73, 78-79, 96-97).
Claim 3:  Greenwalt in view of Thornton in view of Thurman teaches the above, but lacks explicitly suggesting the spin rate of said body being determined by said processing device.  Greenwalt at least teaches that the spin rate is determined by the electronics circuit (see above).  However, applicant fails to disclose that having the spin rate being determined by said processing device solve any stated problem, provides an advantage, or is for any particular purpose.  Moreover, it appears spin rate determining means of Greenwalt in view of Thornton in view of Thurman in view of Rankin, or applicant’s invention, would perform the same function of determining a spin rate of a body in free flight, regardless of whether or not the spin rate is determined by the electronics circuit or the device.  Therefore, it would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Greenwalt in view of Thornton in view of Thurman in view of Rankin to obtain the invention as specified in claim 3 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art of Greenwalt in view of Thornton in view of Thurman in view of Rankin.
Claim 4:  In addition to the above, Rankin teaches it is well known in the art to provide a body with a spin sensor module that contains one or more magnetometers each with one or more axes of measurement (¶ 10-11, 30, 56, 64, 90, 93).  Considering that Greenwalt at least teaches the a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the magnetometer means of Rankin because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would be considered mere routine to one ordinary skill in the art for the purposes of providing various sensors capable of detecting the rate of spin of an object.
Claim 5:  In addition to the above, Thurman teaches it is well known in the art to provide a body with a spin sensor module that contains two or more accelerometers, each with one or more axes of measurement (Figs. 47-49, ¶ 81, 127, 178-188, emphasis on ¶ 178-181, 188).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with two or more accelerometers means of Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight and allows the system to be self-correcting or self-calibrating in the event of shifting of either accelerometer within the ball (Thurman - ¶ 181).
Claim 6:  In addition to the above, Thurman teaches it is well known in the art to provide a body with a spin sensor module contains a combination of one or more or magnetometers and one or more accelerometers (¶ 128, 146).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the combination of one or more or magnetometers and one or more accelerometers as taught by Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight (Thurman - ¶ 181).
Claim 7:  In addition to the above, Rankin teaches wherein a spin sensor module, microcontroller, or remote processor, or a combination thereof determines spin rate of said body by analyzing frequency of data from one or more axes of magnetometers (¶ 10-11, 30, 56, 64, 90, 93).  Considering that Greenwalt at least teaches the a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the magnetometer means of Rankin because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would be considered mere routine to one ordinary skill in the art for the purposes of providing various sensors capable of detecting the rate of spin of an object.
Claim 8:  In addition to the above, Thurman teaches it is well known in the art to provide wherein spin sensor module, microcontroller, or remote processor determines spin rate of said body by analyzing the centripetal accelerations (circular acceleration(s) around a center point such as axis 530 of Figs. 47-49) measured by multiple accelerometers (¶ 81, 127-128, 178-188, emphasis on ¶ 178-181, 188).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the centripetal acceleration means of Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight and allows the system to be self-correcting or self-calibrating in the event of shifting of either accelerometer within the ball (Thurman - ¶ 181).
Claim 11:  Greenwalt teaches wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the sensor reference frame using measurements from at least two accelerometers (Figs. 9a-b, ¶ 92-99).
Claim 12:  Greenwalt teaches said system reconstructs the motion of said body in 3-dimensional space in accordance with said IMU data (¶ 67, 37, 79-80, 93-98, 101-102, emphasis on ¶ 101-102, Fig. 10 illustrates the reconstruction of the motion of the body along the y and z axis (graph 504) and x and y axis (graph 506) (combined graphs create the motion of the ball in a 3d space)).
Claim 13:  Greenwalt in view of Thornton in view of Thurman wherein said selected events correspond to a start position (free flight beginning) and a stop position (free flight ending)(Figs. 32-33, Thurman - ¶ 145-154, emphasis on ¶ 152-154, for example a release of the body and a catch of the body, Fig. 33 (510 and 512)).
Claim 14:  In addition to the above, Rankin teaches it is well known in the art to provide a body with a magnetometer with 3 independent magnetometer sensors arranged along orthogonal axes (¶ 10-11, 30, 56, 64, 90, 93).  Considering that Greenwalt at least teaches the a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the magnetometer means of Rankin because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would be considered mere routine to one ordinary skill in the art for the purposes of providing various sensors capable of detecting the rate of spin of an object.
Claims 15-16:  Rankin teaches wherein each of said independent magnetometer sensors generate respective magnetometer data and wherein said respective magnetometer data is weighted such that the weighted magnetometer data from each independent magnetometer sensor is processed to develop the overall frequency components of the spin motion of said body (¶ 10-11, 30, 56, 64, 90, 93).
Claims 17-18:  In addition to the above, Thurman teaches it is well known in the art to provide a body with a spin sensor module that includes more than one 3-axial accelerometers, wherein data from the first and second 3-axial accelerometers represents centripetal acceleration (circular acceleration around a center point such as axis 530 of Figs. 47-49) for different locations within the body or object  (¶ 81, 127, 178-188, emphasis on ¶ 178-181, 188).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman in view of Rankin with the more than one 3-axial accelerometer sensor means of Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight and allows the system to be self-correcting or self-calibrating in the event of shifting of either accelerometer within the ball (Thurman - ¶ 181).

Claim 3 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810) in view of Rankin (US 2019/0258905), and in further view of Marinelli (US 6,148,271).
Claim 3:  Greenwalt in view of Thornton in view of Thurman in view of Rankin teaches the above, but lacks explicitly suggesting the spin rate being determined by the device.  However, an analogous art of Marinelli teaches it well known in the art to have the processor of a device or remote device to calculate the spin rate of a body based on data received from the sensor of the body in free flight (Abstract, Col. 5:44-55, Col. 8:65-67).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman in view of Rankin such that the spin rate is calculated by remote device or device that display the spin rate as taught by Marinelli because such a modification would have yielded predictable results, namely, a means of calculating the spin rate of a body in free flight in which at least Greenwalt is intended (see above).  Such a modification would be considered mere routine to one ordinary skill in the art in terms of what device or processor thereof implements what process, function, or calculation.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810) in view of Rankin (US 2019/0258905), and in further view of Tattersfield (US 2019/0168081).
Claim 10:  Greenwalt in view of Thornton in view of Thurman in view of Rankin teaches the above, in addition to wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the sensor reference frame (Figs. 9a-b, ¶ 92-99), but lacks explicitly suggesting using multiple measurements from a magnetometer to determine the spin direction.  An analogous art of Tattersfield teaches a body having a spin sensor module that multiple readings (measurements) from a magnetometer to determine direction and rate of spin the body (¶ 64, 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman in view of Rankin to determine spin direction using multiple measurements from a magnetometer as taught by Tattersfield because such a modification would have yielded predictable results, namely, a means of determining spin direction of a body in which Greenwalt is intended (see above).  Such a modification would provide a sufficient means of determining spin direction of a moving body.

Claims 19-20, 22, and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810).
Claim 19:  Greenwalt teaches a method for determining a spin rate and spin axis orientation of a body in motion, said method comprising the steps of: transforming data defining a reference frame (reference frame being interpreted as data at an instance (Figs. 9a-b (data at an instance), 11a-11d (illustrates data at individual instances with respect to time))) of said body to global frame data that defines a global reference frame (global frame being interpreted as data at multiple instance along a complete path of the body Figs. 10-11d), said transforming data step including the sub-steps of: collecting data from an inertial measurement unit (132) that generates IMU data in accordance with the motion of said body (¶ 43, 49, 65-68, 117 – IMU data is generated via signals received from accelerometers (IMUs) located within the body); collecting data from a spin senor module (130) in accordance with rotation of said body relative to said reference frame (¶ 42 – gyroscope detects rotation relative to a reference frame or axis); computing spin rate and spin axis information in terms of the body reference frame and the global reference frame (Figs. 9a-11d, ¶ 42, 68-73, 79, 92-106); managing and executing acquisition of said IMU data and spin sensor data, computations based on said IMU data and said spin sensor data and communication processes that are associated with said IMU data and said spin sensor data (¶ 45, 72-73, 78-79, 118-119); storing said spin sensor data, or spin rate and spin axis computations, or computed spin rate and spin axis information (¶ 44, 49, 71, 115); communicating with a processing device such that spin sensor data, or computed spin sensor data based on said IMU data and said spin sensor data, or data from said at least one IMU is transmitted (¶ 46, 55, 76-78); communicating processing data to display the spin rate of said body (Figs. 2, 7, 10, ¶ 81, 102, 105-106).
	Greenwalt teaches the above, but lacks explicitly suggesting managing and/or executing power.  However, an analogous art of Thornton teaches a similarly structure system wherein the processor or microcontroller of the body is configured to manage and execute power management (¶ 53-59).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Greenwalt with the power management means of Thornton to provide more power efficient system.  Such a modification a modification being beneficial from a power consumption standpoint and can improve battery longevity (Thornton - ¶ 53).
Greenwalt in view of Thorton teaches the above, but lacks explicitly suggesting wherein the spin rate of said body is determined from said spin sensor data that is segmented according to said IMU data, and determining selected events of the motion of said body according to said IMU data such that said method determines body motion according to said IMU data.  However, an analogous art of Thurman teaches a system that implements a method wherein the spin rate of said body is determined from spin sensor data (¶ 92, 128, 146, gyroscopes within body used to detect the spin or rotation of the body) that is segmented according to said IMU data (Figs. 40-41, ¶ 165-167), and determining selected events of the motion of said body according to said IMU data such that said method determines body motion according to said IMU data (acceleration data received from accelerometers (IMUs with body))(Figs. 32-33 (illustrates the circuit being within the body), ¶ 145-154, emphasis on ¶ 152-154).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Greenwalt in view of Thorton with the events determining means and segmented means of Thurman to allow persons of interest to monitor and improve their performance in a sport (Thurman - ¶ 2, 115, 227).  Such a modification provides means of monitoring/evaluate performance data pertaining to events of a sporting activity performed by a user.
Claim 20:  In addition to the above, Thurman teaches it is well known in the art to provide a body with a spin sensor module contains a combination of one or more or magnetometers and one or more accelerometers (¶ 128, 146).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the spin sensor module means of Greenwalt in view of Thornton in view of Thurman with the combination of one or more or magnetometers and one or more accelerometers of Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight (Thurman - ¶ 181).
Claim 22:  In addition to the above, Thurman teaches it is well known in the art to determine spin rate of said body by analyzing the centripetal accelerations (circular acceleration(s) around a center point such as axis 530 of Figs. 47-49) measured by multiple accelerometers (¶ 81, 127-128, 178-188, emphasis on ¶ 178-181, 188).  Considering that at least Greenwalt teaches a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above) and teaches the user of accelerometers to determine rate of spin (¶ 72), it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the method of Greenwalt in view of Thornton in view of Thurman with the centripetal acceleration means of Thurman because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would can improve the accuracy of reading and calculating the spin rate of a body in free flight and allows the system to be self-correcting or self-calibrating in the event of shifting of either accelerometer within the ball (Thurman - ¶ 181).
Claim 25:  Greenwalt teaches wherein the spin sensor module, microcontroller, or remote processor determines spin direction of said body in the sensor reference frame using measurements from at least two accelerometers (Figs. 9a-b, ¶ 92-99).

Claim 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810), and in further view of Rankin (US 2019/0258905).
Claim 21:  Greenwalt in view of Thornton in view of Thurman teaches the above, but lacks explicitly the spin rate of said body is determined by analyzing frequency of data from one or more axes magnetometers.  Greenwalt at least teaches the a need exists for providing  a spin sensor for determining a rate of spin of a body in flight (see above).  Furthermore, an analogous art of Rankin teaches wherein the spin rate of said body is determined by analyzing frequency of data from one or more axes of magnetometers (¶ 10-11, 30, 56, 64, 90, 93).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman  with the magnetometer means of Rankin because such a modification would have yielded predictable results, namely, an alternative sensing means of determining a spin rate of body in free flight in which at least Greenwalt is intended (see above).  Such a modification would be considered mere routine to one ordinary skill in the art for the purposes of providing various sensors capable of detecting the rate of spin of an object.

Claim 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greenwalt (US 2016/0354666) in view of Thornton (US 2014/0349267) in view of Thurman (US 2015/0182810), and in further view of Tattersfield (US 2019/0168081).
Claim 24:  Greenwalt in view of Thornton in view of Thurman teaches the above, in addition to determining spin direction of said body in the sensor reference frame (Figs. 9a-b, ¶ 92-99), but lacks explicitly suggesting using multiple measurements from a magnetometer to determine the spin direction.  An analogous art of Tattersfield teaches a body having a spin sensor module that multiple readings (measurements) from a magnetometer to determine direction and rate of spin the body (¶ 64, 126).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the system of Greenwalt in view of Thornton in view of Thurman to determine spin direction using multiple measurements from a magnetometer as taught by Tattersfield because such a modification would have yielded predictable results, namely, a means of determining spin direction of a body in which Greenwalt is intended (see above).  Such a modification would provide a sufficient means of determining spin direction of a moving body.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRAMAR HARPER whose telephone number is (571)272-6177. The examiner can normally be reached 7:30am to 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kang Hu can be reached on (571) 270-1344. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TRAMAR HARPER/Primary Examiner, Art Unit 3715